156 Ga. App. 78 (1980)
274 S.E.2d 164
THE STATE
v.
REID.
57466.
Court of Appeals of Georgia.
Submitted March 6, 1979.
Decided October 10, 1980.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, Assistant District Attorneys, for appellant.
Dennis S. Mackin, for appellee.
BANKE, Judge.
The judgment of this court in State v. Reid, 149 Ga. App. 685 (255 SE2d 71) (1979), is vacated in accordance with the decision of the United States Supreme Court (No. 79-448, decided June 30, 1980); and the order of the superior court sustaining the defendant's motion to suppress is hereby affirmed.
Judgment affirmed. McMurray, P. J., and Smith, J., concur.